
	

113 HR 81 IH: To amend subtitle B of title I of the Patient Protection and Affordable Care Act to extend the temporary high-risk insurance pool program to the territories.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend subtitle B of title I of the Patient Protection
		  and Affordable Care Act to extend the temporary high-risk insurance pool
		  program to the territories.
	
	
		1.Inclusion of territories in
			 temporary high-risk insurance pool program
			(a)In
			 generalSection 1101 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18001) is amended by
			 adding at the end the following:
				
					(h)State
				definedNotwithstanding
				section 1304(d), for purposes of this section the term State means
				each of the 50 States, the District of Columbia, American Samoa, Guam, the
				Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
				the Virgin Islands of the United States, and any other territory or possession
				of the United
				States.
					.
			(b)Conforming
			 amendmentSection 1304(d) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18024(d)) is amended
			 by inserting (except for purposes of section 1101) after
			 In this title.
			
